Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Response to Amendment
The Amendment filed 9/9/2021 has been entered.  Claims 1-5, 10-13, 16 and 20 are amended.  Claims 1-20 are pending in the application. 

Claim Objections
	Claim 16 is objected to because of the following informalities:
	Claim 16, line 8 in the claim limitations “updating the composing region” should be --updating a composing region-- as otherwise there is insufficient antecedent basis for the claim.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 4 and 6, “composing region updater configured to detect” wherein “composing region updater” is used as a generic placeholder coupled with functional language “configured to detect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 5, “text predictor configured to compute” wherein “text predictor” is used as a generic placeholder coupled with functional language “configured to compute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specifications shows that the following appears to be the corresponding structure described in the specifications for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
[0014] indicates that the “composing region updater” 110 and “text predictor” 116 are components within text input system 108 which contains a processor and memory per FIG. 1.  [0051] FIG. 8 show both “composing region updater” and “text predictor” reside in memory and that the processor implements functions of FIG. 6 and FIG. 7 that 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 10-11, 13-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlen, US 8,712,931 A1, in view of Clements et al. (hereinafter Clements), US 2015/0317069 A1.

Regarding independent claim 1, Wahlen teaches a text input system for inputting text to a computing device (3:37-49 text messaging software application (a text input system) that accepts user typed input (inputting text) executing on device 100 (to a computing device)) comprising: 
a memory for receiving a plurality of text items input by a user for input into the computing device (3:63-4:20 a data store (comprising a memory) on the device stores the input repository utilized by the computing device (the computing device) detecting that user text input has been received (for receiving), the plurality of input items (a plurality of text items) are classified within the input repository and used to infer the user’s intended final user input in light of characters that have already been input by the user (input by a user for input into)); 
a composing region updater which detects one of the plurality of text items adjacent to a designated symbol (3:50-62 all text entry on the computing device is handled by operating system level API (wherein operating system level API equates to a composing region updater) that analyzes the user’s input of typed characters (wherein analyzing user input of typed characters equates to which detects one of the plurality of ; and 
the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user(3:50-62 all text entry on the computing device is handled by operating system level API (wherein operating system level API equates to and the composing region updater), 5:14-33 In the case of a user override (wherein API managing case of a user override equates to configured to), entry of an override trigger is detected, such as using the backspace key (detect a backspace) to delete (as a corrective action acting to correct) a suggested input (associated text) that automatically replaced the user text input (within the one of the plurality of text items input by the user) immediately after a suggested input was presented…wherein an override trigger is an indication that the suggested input may have been inappropriate (that is incorrect)).
Wahlen does not expressly teach a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol.
However, Clements teaches a backspace as a corrective action acting to correct associated text that is incorrect within one of plurality of text items input by a user 
  Because Wahlen and Clements address the same issue of a text messaging user interface displaying text item inputs by the user that is then incorrectly replaced by the system wherein the user presses a backspace key to initiate further correction, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of a backspace as a corrective action acting to correct associated text that is incorrect within one of the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol.  This modification would have been motivated by the desire to provide the user with a typing pane that is configured to replace the selected prediction by the input entered by the input entered via the entry mechanism (Clements [0015]).

Regarding dependent claim 2, Wahlen, in view of Clements, teach the text input system of claim 1 wherein upon detecting the designated symbol (see Wahlen 3:54-58 API analyzes user’s input on the fly, predicts the user’s intended final input and upon entry of a terminating character e.g. space, period, comma, or parenthesis (wherein upon analysis of a terminating character of a period after user input equates to wherein upon detecting the designated symbol) replaces the user’s typed characters , treating the designated symbol as a new word (see Clements [0229] In one embodiment, the user interface is configured to disable the automatic prediction selection until a certain condition is met.  In such a situation, the system may be configured to set a flag which prevents further replacement of the user input with a prediction, until a predetermined condition is met.  For example, the predetermined condition could be the next “prediction replacement boundary” event, which would trigger a replacement…The prediction replacement boundary may be the selection of a space/period or punctuation mark; thus – this suggests treating the space/period or punctuation mark (treating the designated symbol) as a next “prediction replacement boundary” event to trigger a replacement (as a new word)).  

Regarding dependent claim 3, Wahlen, in view of Clements, teach the text input system of claim 2 wherein the correct text is the one of the plurality of text items input by the user (see Clements [0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then automatically corrected to “Hello.”.  The user can select the undo button, which is same as backspace/undo button, to get to “hrllo.”; wherein the intended text of “hrllo” (wherein the correct text) is contained within the user entered “hrllo” (is the one of the plurality of text items input by the user)).  

Regarding dependent claim 4, Wahlen, in view of Clements, teach the text input system of claim 1 wherein the composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocorrection of at least some text items in the composing region (see Clements [0200] the automatic selection of a prediction may occur in response to user signaling (by detecting) that their current word input is complete for example by inputting a space/period or a punctuation mark (a symbol which triggers), [0205] the user interface (wherein the composing region updater) of present disclosure configured to replace user input text displayed in the typing pane (is configured to detect) with selected or automatic selection of the most-likely prediction by the system, [0218-0219] for example, the user may have entered “hrllo.” which may have been auto-corrected to “Hello.” in the typing pane of a user interface (autocorrection of at least some text items in the composing region) wherein the period punctuation (the designated symbol) is not changed).  

Regarding independent claim 10, claim 10 is a method claim that is substantially the same as the text input system of claim 1.  Therefore, claim 10 is rejected for the same reason as claim 1.  In addition, Wahlen teaches a computer-implemented method for inputting text to a computing device (see Wahlen 3:50-58 process 300 (a computer-implemented method) all text entry (for inputting text) on the computing device (to a computing device) is handled by an operating system level application programming interface) and Clements further teaches when the corrective action is taken (see Clements [0230] user can press delete/backspace button (when the corrective action is taken) to get to “hrllo.”), updating a composing region to automatically replace the associated text that is incorrect with correct text and maintaining the designated symbol (see Clements [0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then .

Regarding dependent claim 11, Wahlen, in view of Clements, teach the method of claim 10 comprising detecting the designated symbol by detecting a symbol which triggers removal of one or more of the plurality of text items from the composing region and input of the associated text into the computing device (see Wahlen 3:37-58 API (wherein the composing region updater) analyzes user’s input on the fly, predicts the user’s intended final input and upon entry (comprising detecting) of a terminating character e.g. space, period, comma, or parenthesis (wherein terminating character of a period equates to the designated symbol by detecting a symbol) replaces (which triggers removal of) the user’s typed characters (one or more of the plurality of text items) with predicted input (and input of the associated text into) within the text entry area 124 (from the composing region) of device 100 (the computing device)).  

Regarding dependent claim 14, Wahlen, in view of Clements, teach the method of claim 10 comprising computing predictions comprising candidate text items and detecting the designated symbol by detecting a symbol which triggers use of one of the candidate text items as the associated text (see Clements [0199] in this disclosure the term ‘prediction’ encompasses prediction based on user input that can be generated using a text prediction engine, [0217] FIG. 11A candidate pane displays predictions 304, 305, 306 (comprising computing predictions comprising candidate text items) wherein automatic selection by user interface 300 of the most-likely prediction (which triggers use of one of the candidate text items as the associated text) of those displayed will occur in response to user inserting a space/period (and detecting the designated symbol by detecting a symbol)).  

Regarding independent claim 16, claim 16 is a one or more computer storage media claim that is substantially the same as the text input system of claim 1.  Therefore, claim 16 is rejected for the same reason as claim 1.  In addition, Wahlen teaches one or more computer storage media comprising computer-readable instructions that, when executed by a computing system, direct the computing system to perform operations comprising (9:48-60 device 100 includes at least one processor (wherein device 100 with one processor equates to a computing system) for executing instructions (comprising computer-readable instructions that when executed by), that can be stored in at least one memory device (one or more computer storage media) that is a type of computer-readable storage media, in order to provide functionality such as that described herein (direct the computing system to perform operations comprising)) and Clements further teaches when the corrective action is taken (see Clements [0230] user can press delete/backspace button (when the corrective action is taken) to get to “hrllo.”), updating the composing region to automatically replace the associated text that is incorrect with correct text and maintain the designated symbol (see Clements [0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then automatically corrected to “Hello.”.  The user can press delete/backspace, which may be the same button as delete/undo, to get to “hrllo.”; thus – user pressing delete/backspace button results in text “Hello.” (the associated text) that was automatically corrected, but not the intended “hrllo!” (that is incorrect), in the typing pane to revert (updating the composing region to automatically replace) “hrllo.” wherein “hrllo” matches the intended text (with correct text) followed by the “.” (and maintain the designated symbol)).

Regarding dependent claim 13, claim 13 is a method claim that is substantially the same as the text input system of claim 4.  Therefore, claim 13 is rejected for the same reason as claim 4.

Regarding dependent claim 17, claim 17 is a one or more computer storage media claim that is substantially the same as the computer-implemented method of claim 14.  Therefore, claim 17 is rejected for the same reason as claim 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claim 1, and further in view of Azose, US 2015/0149880 A1.

the text input system of claim 1, further comprising the designated symbol (see Clements [0229-0230]  The prediction replacement boundary may be the selection of a punctuation mark, for example if the user enters “!” to insert their preferred punctuation, the system recognizes the “!” as a prediction replacement boundary (comprising the designated symbol; wherein a punctuation mark as a prediction replacement boundary equates to the designated symbol)); and wherein when the corrective action is taken (see Clements [0230] user can press delete/backspace button (and wherein when the corrective action is taken) to get to “hrllo.”), the composing region is updated by replacing prediction with the correct text and the designed symbol (see Clements [0230-0231] the user might have wanted to input “hrllo!”, but had accidentally entered “hrllo.”, which was then automatically corrected to “Hello.”.  The user can press delete/backspace, which may be the same button as delete/undo, to get to “hrllo.”; thus – user pressing delete/backspace button results in text “Hello.” that was automatically corrected (prediction), but not the intended “hrllo!”, in the typing pane to revert (the composing region is updated by replacing) “hrllo.” wherein “hrllo” matches the intended text (with the correct text) followed by the “.” (and the designated symbol)).
Wahlen and Clements do not expressly teach a text predictor configured to compute a prediction comprising predictive text items that include the designated symbol; replace the one of the plurality of text items with the prediction while maintaining the designated symbol.
However, Azose teaches a text predictor configured to compute a prediction comprising predictive text items that include a designated symbol ([0054-0055] IME .
	Because Wahlen, in view of Clements, and Azose address the same issue of presenting users with recommendations for text entry, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a text predictor configured to compute a prediction comprising predictive text items that include a designated symbol; replace one of a plurality of text items with the prediction while maintaining the designated symbol as suggested by Azose into Wahlen and Clements’ text input system such that when Wahlen and Clements’ text predictor sense the designated symbol as a prediction replacement boundary computed predictions comprising prediction text items that are based on punctuated determined previous versions of string characters input by the user with capitalized letters in place of non-capitalized letters in the inputted character string to be output for display to teach further comprising a text predictor configured to compute a prediction comprising predictive text items that include the designated symbol; replace the one of the plurality of text items with the prediction while maintaining the designated symbol; and wherein when the corrective action is taken, the composing region is updated by replacing the prediction with the correct text and the designated symbol.  This modification would have been motivated by the desire to provide the user improved text input speed by not needing the user to select keys corresponding to the one or more punctuation marks in the selected punctuated version of the character string (Azose [0019]).

Claims 6-9, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejection of Claims 1, 10 and 16, and further in view of Patel, US 2017/0308290 A1.

Regarding dependent claim 6, Wahlen, in view of Clements, teach all the elements of claim 1.  
Wahlen and Clements do not expressly teach wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor.  
However, Patel teaches wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor ([0065] FIG. 2 UI module 220 (wherein the composing region updater) to present one or more candidate words at suggestion regions of user interface 114A as shown FIG. 1A that may be potential replacements for a sequence of characters that language model LM module 228 receives as input for a given language context, [0067-0068] the lexicon of FIG. 2 computing device 210 may include a plurality of emoji symbols and language model LM module 228, that is an emoji-trained language model (associated with at least one language model), wherein as the LM module analyzes sequence of characters being input, the LM module may output the one or more candidate emoji symbols (a designated symbol from a plurality of designated symbols) to the suggestion regions, .  
	Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the composing region updater is configured to detect a designated symbol from a plurality of designated symbols associated with at least one language model used by a text predictor as suggested by Patel into Wahlen and Clements’ text input system, with a reasonable expectation of success, by further modifying Wahlen’s API with a text predictor that provides a plurality of emoji symbols to the suggestion region displayed for a user to select from wherein the plurality of emoji symbols candidates are derived based on language model of the text predictor.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 7, Wahlen, in view of Clements, teach all the elements of claim 1.
Wahlen and Clements do not expressly teach comprising a processor configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device.  
comprising a processor ([0003] computing system including at least one processor) configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device ([0042] UI module 120 on computing device 110 (the computing device) comprises text editing region 116C that is shown in FIG. 1B to comprise (configured to) of text “How about burgers” (to the candidate text items) and a hamburger emoji appended (add the designated symbol to) to the portion of the text that has been entered by an user (and then offer the candidate text items with the added designated symbol to the user for input to) prior to detecting an input of “SEND” 116B).
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings comprising a processor configured to add the designated symbol to the candidate text items and then offer the candidate text items with the added designated symbol to the user for input to the computing device as suggested by Patel into Wahlen and Clements’ text input system, with a reasonable expectation of success, by further modifying Wahlen’s device to include a processor enabling adding of emoji symbols to candidate text and offering the candidate text with the added designated emoji symbols displayed to the user prior to detecting user input of a SEND command.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by 

Regarding dependent claim 8, Wahlen, in view of Clements and Patel, teach the text input system of claim 7 wherein the processor (see Patel [0003] computing system including at least one processor) is configured to add the designated symbol to the candidate text items in a manner related to a language model of the text input system (see Patel [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (is configured to).  [0069-0070] the language model of LM module 228 may be trained based on text and emoji symbols entered by a large group of users and based on the training generate rules for the language model for matching emoji symbols (to add the designated symbol) for different portions of text (to the candidate text).  This generate global rules for the language model used by LM module 228 for associating textual words to the frequently used emoji symbols (in a manner related to a language model of the text input system)).

Regarding dependent claim 9, Wahlen, in view of Clements and Patel, teach the text input system of claim 7 wherein the processor (see Patel [0003] computing system including at least one processor) is configured to add the designated symbol to the candidate text items in a manner related to each of a plurality of language models of the text input system (see Patel [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (is configured to).  LM module 228 may make the append/replace determination separately for each particular .

Regarding dependent claim 18, Wahlen, in view of Clements, teach all the elements of claim 17.
Wahlen and Clements do not expressly teach wherein the operations comprise adding the designated symbol to the candidate text items and offering the candidate text items with the added designated symbol to the user for input to the computing device.  
However, Patel teaches wherein the operations comprise adding the designated symbol to the candidate text items and offering the candidate text items with the added designated symbol to the user for input to the computing device ([0042] UI module 120 on computing device 110 (the computing device) comprises text editing region 116C that is shown in FIG. 1B to comprise (wherein the operations comprise) of text “How about burgers” (the candidate text items) and a hamburger emoji appended (adding the designated symbol to) to the portion of the text that has been entered by an user (and offering the candidate text items with the added designated symbol to the user for input to) prior to detecting an input of “SEND” 116B).
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date 

Regarding dependent claim 20, Wahlen, in view of Clements, teach all the elements of claim 16.
Wahlen and Clements do not expressly teach wherein the operations comprise adding the designated symbol to the candidate text items in a manner related to a language model of the computing system. 
 However, Patel teaches wherein the operations comprise adding the designated symbol to the candidate text items in a manner related to a language model of the computing system ( [0076] language model LM module 228 in FIG. 2 is executed by Processor 240 on computing device 210 (wherein the operations comprise).  [0069-0070] the language model of LM module 228 may be trained based on text and emoji symbols entered by a large group of users and based on the training .
Because Wahlen, in view of Clements, and Patel address the same issue of user input of text items into a displayed region of a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings wherein the operations comprise adding the designated symbol to the candidate text items in a manner related to a language model of the computing system as suggested by Patel into Wahlen and Clements’ one or more computer storage media instructions, with a reasonable expectation of success, by further modifying instructions to include an operation that trains a language model of a computing device for matching emoji symbols for different portions of text for associating textual words to frequently used emojis.  This modification would have been motivated by the desire to provide the user a more efficient way of entering text in a messaging application by predicting candidate modifications to modify text that involve symbols (Patel [0001-0002]).

Regarding dependent claim 15, claim 15 is a method claim that is substantially the same as the text input system of claim 6.  Therefore, claim 15 is rejected for the same reasons as claim 6.

Regarding dependent claim 19, claim 19 is an one or more computer storage media claim that is substantially the same as the text input system of claim 6.  Therefore, claim 19 is rejected for the same reason as claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlen in view of Clements, as applied in the rejections of Claim 10, and further in view of Brotherston et al. (hereinafter Brotherston), US 9122376 B1.

Regarding dependent claim 12, Wahlen, in view of Clements, teach the method of claim 10 comprising detecting the designated symbol by detecting a symbol which triggers (see Clements [0184] when the user ends a sequence by pressing an end-of-sequence punctuation term (comprising detecting the designated symbol), the user interface is configured to pass (which triggers) the current sequence to the text prediction engine, for example a user can add an exclamation mark (by detecting a symbol) at the end of the sequence).
Wahlen and Clements do not expressly teach detecting a symbol which triggers autocompletion of at least some text items in the composing region.  
However, Brotherston teaches detecting a symbol which triggers autocompletion of at least some text items in the composing region (7:50-60, spacebar or punctuation key selection (detecting a symbol) corresponds (which triggers) an end of a word or end of character string such as character string s-l-e-e in FIG. 1 character string 4, FIG. 1 and 8:4-30, based on received raw character string 4, auto-completion AC module 22 may determine one or more auto-complete word suggestions from a lexicon based on .
Because Wahlen, in view of Clements, and Brotherston address the same issue a text entry UI that detects entry of a punctuation symbol to triggers updates to text input by a user, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of detecting a symbol which triggers autocompletion of at least some text items in the composing region as suggested by Brotherston into Wahlen and Clements’ text input system, with a reasonable expectation of success, such that Wahlen’s operating system level API is further modified to trigger display of one or more auto-complete word suggests to be displayed within the edit region when a punctuation key is selected by the user as suggested by Brotherston to teach wherein the composing region updater is configured to detect the designated symbol by detecting a symbol which triggers autocompletion of at least some text items in the composing region.  This modification would have been motivated by the desire to provide the user an auto-completion system to replace user-entered text with one or more words consistent with the user’s intended text (Brotherston 1:17-27). 

Response to Arguments
Applicant’s amendments and remarks filed 9/9/2021 regarding the claim objection to claim 3 are persuasive, consequently, the claim objection set forth in the Office Action dated 4/9/2021 is hereby withdrawn.

Applicant’s amendments and remarks filed 9/9/2021 on page 7 regarding the 35 U.S.C. 112(a) rejection of claim 2 are persuasive, consequently, the prior 35 U.S.C. 112(a) rejection of claim 2 set forth in the Office Action dated 4/9/2021 is hereby withdrawn.
Applicant’s amendments and remarks filed 9/9/2021 on page 7 regarding the 35 U.S.C. 112(b) rejection of claims 4, 11-13 and 20 are persuasive, consequently, the 
Applicant’s remarks filed 9/9/2021 on pages 8-10 traversing rejections for claims 1-20 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 103, Applicant alleges within the remarks on pages 8-10 that:
(1) Wahlen, in view of Clements, in any combination do not teach the claimed “the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol” as recited in amended Claim 1, specifically Claim 1 defines that the text being corrected is the text input by the user, and thus, the use of a backspace is to replace the text input by the user with predictive text.  
(2) To the extent independent Claims 10 and 16 include recitations similar to recitations of independent Claim 1, Claims 10 and 16 are also patentable over the cited references in view of the remarks set forth regarding independent Claim 1.  Dependent Claims 2-9, 11-15 and 17-20 are also patentable based at least on their dependence on independent claims 1, 10 and 16 respectively.
Examiner respectfully disagrees with Applicants arguments.  
As to point (1) Wahlen, in view of Clements, does teach or suggest “the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text 
Firstly, applicant’s argument that Claim 1 defines that the text being corrected is the text input by the user, and thus, the use of a backspace is to replace the text input by the user with predictive text.  However, this limitation recited in the claim 1 and is too narrow in view of the claimed “the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol” when viewed in light of the applicant’s specifications.  According to applicant’s specifications [0023] The user manually enters “Helj” as indicated in FIG. 2A, [0024] FIG. 2B and this causes the predictive keyboard to autocorrect “HELJ” with the most probable candidate which is “HELLO”, [0025] The user manually operates a backspace button and this acts to…move the cursor to end of “hello” so that “hello” is returned to the composing region, [0026] The user selects keys on the virtual keyboard so that the composing region comprises “Helj” as shown in FIG. 2D.  Thus the broadest reasonable interpretation in view of the Applicant’s specifications of “acting to correct associated text that is incorrect with one of the plurality text items input by the user adjacent to the designated symbol” does not preclude an backspace undo action that reverts and replaces autocorrected “hello” (a corrective action acting to correct associated text that is incorrect) with text that user had originally input (within the one of the plurality of text items input by the user).  
Therefore, Wahlen, in view of Clement, do teach or suggest the claimed “the composing region updater configured to detect a backspace as a corrective action acting to correct associated text that is incorrect within the one of the plurality of text items input by the user adjacent to the designated symbol, and when the corrective action is taken, to update a composing region to include correct text and the designated symbol” as recited in amended claim 1 as further detailed in the rejection above.
As to point (2) Wahlen in view of Clements teach Claims 1, 10 and 16 and consequently dependent Claims 2-9, 11-15 and 17-20 are rejected over 35 U.S.C. 103 for at least their dependence on their respective independent claims as well as for the reasons detailed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gipson, US Patent 5,754,737 (May 19, 1998) (21:7-14 The watch routine is designed to detect when the user backspaces over or otherwise edits the autocorrection and replaces it with the original text. As an argument to the watch routine, the delayed action interpreter passes the ID of a function to perform a compare between the second word, "five", and any modification of this word. The result of the compare indicates whether the user is replacing the auto correction with the original text).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                                                                                       /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143